DETAILED ACTION

Applicant’s response received on 3/31/22 has been entered. Claims 1-6, 9-10, 15, 17-18, 25, 29, 34-36, 38-39, 49, and 54 remain pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/31/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and  an initialed and signed copy of the 1449 is attached to this action.

Claim Rejections - 35 USC § 103

The rejection of claims 1-6, 9-10, 15, 17-18, 25, 29, 34-36, 38-39, 49, and 54 under 35 U.S.C. 103 as being unpatentable over Chan et al. (2005) Mol. Ther., Vol. 11(1), 120-131, in view of Morris et al. (2014) Gene Therapy, Vol. 21, 393-401, U.S. Patent Application Publication 2017/0020963, hereafter referred to as Qu et al., with an effective filing date of at least 12/25/14, and Klebanoff et al. (2004) PNAS, Vol. 101(7), 1969-1974, is maintained. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons for record as discussed in detail below.
The applicant argues that the rejection of record does not establish a reasonable expectation of success in making and using the cells as claimed. In particular, the applicant argues that as none of the references individually teach a cell which expresses all three of the claimed molecules that the claimed cell is hypothetical, and that the cited references do not provide a reasonable expectation of expressing all three of IL-15, IL-15Ralpha, and CD80, in sufficient amounts to stimulate ex vivo and in vivo T cells, or to treat AML. The applicant argues that none of the references provide any evidence for the activity of a cell expressing all of IL-15, IL-15Ralpha, and CD80, and that none of the references specifically teach to substitute IL-15/Il-15Ralpha or IL-2 or to express CD80 in combination with IL-15 and IL-15Ralpha. 
In response, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In other words, there is no requirement that any one reference cited in the instant rejection specifically teach, let alone make, a transduced cells expressing IL-15, IL-15Ralpha, and B7.1. As such, applicant’s repeated arguments that none of the references actually made the specific cell as claimed is not persuasive. It is the combined teachings of Chan et al., Morris et al., Qu et al., and Klebanoff et al. that provide the teachings, motivation, and a reasonable expectation of success in making and using the cells as claimed. Note as well that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Finally, obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).
Turning to the rejection of record, Chan et al. was cited for teaching an autologous tumor cell vaccine for acute myeloid leukemia (AML) which comprises primary AML blasts from patients transduced with a lentiviral vector encoding both IL-2 and B7.1 (CD80) (Chan et al., pages 120-121). Chan et al. teaches that the transduced autologous AML cells express both IL-2 and B7.1 and effectively stimulate PBMCs obtained from the patient, including PBMCs obtained from patients during chemotherapy induced remission (Chan et al., page 125, Figure 5). In addition Chan et al. teaches irradiated transduced AML cells expressing IL-2 and B7.1, and the stimulation of patient PBMC, wherein PBMC stimulated with the irradiated transduced AML cells expressing IL-2 and B7.1 exhibited substantially increased expansion of CD8+ T cells, and increase in IFN-gamma expression compared to stimulation with unmodified AML cells (Chan et al., page 126, Figure 6). Chan et al. further teaches that the transduced AML expressing IL-2 and B7.1 generate immune response with therapeutic potential for autologous cell vaccine immunotherapy of AML (Chan et al., pages 121 and 129). Thus, Chan et al. teaches to combine the expression of a T cell stimulating cytokine, in this case IL-2, and a costimulatory molecule, in this case B7.1, in irradiated AML cells to produce a cell which not only expresses both molecules, but is capable of substantially increasing CD8+ T cell proliferation and IFN-gamma expression, and can further be used for autologous cell vaccine immunotherapy of AML. 
While Chan et al. does not disclose transduced AML cells expressing IL-15, IL-15alpha, and B7.1 (CD80), the rejection of record is not based solely on the teachings of Chan et al. The rejection of record acknowledged that Chan et al. differs from the instant products and method claimed in that Chan et al. teaches to express IL-2 and not IL-15, or IL-15 and IL-15Ralpha, in the autologous AML cells further expressing B7.1 Morris et al., however, was cited to supplement Chan et al. by teaching transduced tumor cell vaccines expressing IL-15 and IL-15Ralpha, in particular mouse IL-15 and IL-15R alpha, which when administered to a subject are capable of increased inhibition of tumor formation and increased survival to tumor challenge in vivo compared to transduced tumor cells expressing IL-15 alone (Morris et al., pages 393, 395, and 397, Figures 2 and 4). Morris et al. further teaches that animals vaccinated with the transduced tumor cells expressing IL-15 and IL-15Ralpha showed greater tumor infiltration with CD8+ T cells and NK cells and increased antitumor CD8+ T-cell responses (Morris et al., abstract and page 398, Figure 5). Morris et al. concludes that their findings support the use of their genetically modified tumor cells expressing IL-15 and IL-15Ralpha in vaccine clinical trials for inducing anticancer response (Morris et al, page 398). Thus, Morris et al. demonstrates that expression of IL-15 and IL-15Ralpha in transduced tumor cells increases antitumor CD8+ T cell responses in vivo.
 Qu et al. was cited to further supplement Chan et al. and Morris et al. by teaching that heterodimeric IL-15/IL15Ralpha protein, either formed through expression of each protein individually or by use of a fusion protein, is useful for immunotherapy of tumors including acute myeloid leukemia (AML) (Qu et al., paragraphs 6-7, 35, and 40). Qu et al. teaches that the complex formed by IL-15 and its receptor IL-15R.alpha. can significantly enhance the biological activity of IL-15, and that studies have indicated that the complex formed by IL-15 and soluble IL-15R.alpha. receptor is significantly superior to IL-15 alone in stimulating the proliferation of memory CD8+ T lymphocytes and NK/NKT cells (Qu et al., paragraph 6). Thus, Qu et al., like Morris et al., provides evidence that IL-15 and IL-15Ralpha, particularly when expressed as a fusion protein, stimulate significant proliferation of CD8+ T cells. 
Finally, Klebanoff et al. was cited for teaching that while both IL-2 and IL-15 possess similar properties, and bind to and signal through a common, receptor complex, IL-2 and IL-15 have different roles in inducing T cell proliferation (Klebanoff et al., page 1969). Klebanoff et al. teaches that while IL-2 can promote apoptosis and limit CD8+ memory T cell survival and proliferation, IL-15 helps maintain memory CD8+ T cell populations, inhibits apoptosis, and enhance the in vivo function of tumor/self-reactive CD8+ T cells (Klebanoff et al., page 1969). Klebanoff et al. further suggests that IL-15 may possess a greater therapeutic index in humans compared with IL-2 (Klebanoff et al., page 1974). The applicant argues that since Klebanoff et al. teaches that IL-2 and IL-15 have different roles in inducing T cell proliferation, that the skilled artisan would have not been motivated or had a reasonable expectation of success in substituting IL-15 for IL-2. However, as clearly taught by Klebanoff et al., IL-15 does not promote the negative effects on CD8+ T cells observed with IL-2, such as the stimulation of apoptosis in CD8+ T cells. On the contrary, Klebanoff teaches that IL-15 inhibits apoptosis and enhances the in vivo function of tumor/self reactive CD8+ T cells. Klebanoff et al. teaches that based on beneficial effects of IL-15 on CD8+ T cells compared to IL-2, that IL-15 may possess greater therapeutic effects. Thus, Klebanoff et al. provides substantial motivation to substitute the expression of IL-15 for the expression of IL-2 in order to increase the efficacy of anti-tumor CD8+ T cells. 
Therefore, it is maintained that in view of teachings of Klebanoff et al. that IL-15 has beneficial properties over IL-2 in stimulating antitumor T cell responses, the teachings of Morris et al. that combined IL-15 and IL-15Ralpha expression by autologous tumor cell vaccines significantly improves their anti-tumor efficacy in vivo, and the motivation provided by Qu et al. to use IL-15/IL-15Ralpha for immunotherapy of AML, it would have been prima facie obvious to the skilled artisan at the time of filing to make an autologous AML cell vaccine according to Chan et al. where expression of IL-15/IL-15Ralpha is substituted for IL-2 in order to produce an autologous AML cell vaccine expressing IL-15, IL-15Ralpha, and B7.1 (CD80) capable of stimulating anti-tumor CD8+ T cells with a reasonable expectation of success, and further to use the autologous transduced AML cell vaccine to treat AML in a patient also with a reasonable expectation of success.  Note again, that the reasonable expectation of success is provided by the demonstration by Chan et al. that transduced tumor cells can express IL-2 and B7.1 in sufficient amounts to stimulate tumor specific CD8+ T cells, the demonstration by Morris et al. that transduced tumor cells can express IL-15 and IL-15Ralpha in sufficient amounts to stimulate tumor specific CD8+ T cells in vivo, and the demonstration by Klebanoff et al. that IL-15, as opposed to IL-2, both inhibits apoptosis and enhances the in vivo function of tumor/self reactive CD8+ T cells. 


No claims are allowed. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633